Citation Nr: 1815722	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-05 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for sickle cell anemia.

2. Entitlement to service connection for diabetes.

3. Entitlement to service connection for a right shoulder disability.

4. Entitlement to service connection for degenerative disc disease of the cervical spine (a neck disability).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction has since been transferred to the RO in Houston, Texas. 

In November 2017, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, at the November 2017 hearing, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for sickle cell anemia.

2.  Prior to the promulgation of a decision in the appeal, at the November 2017 hearing, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for diabetes.

3.  The Veteran has a current right shoulder disability that is related to his military service.

4.  The Veteran has a current neck disability that is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for sickle cell anemia have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for diabetes have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right shoulder disability have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a neck disability have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Issues

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the November 2017 hearing, the Veteran withdrew his appeal concerning the issues of entitlement to service connection for sickle cell anemia and diabetes.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017). 

As discussed above, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The April 2013 VA examination report noted diagnoses including right shoulder arthritis, as well as degenerative disc disease of the cervical spine.  Thus, the first element of direct service connection is met.

At the November 2017 Board hearing, the Veteran testified that he was involved in a motor vehicle accident during service while stationed in France in 1988.  He stated that his right shoulder was put in a sling and that he had experienced pain since separation from service.  He further reported that he had experienced limitation of motion and pain in his neck since that time.  See November 2017 Board Hearing Transcript p. 4-6.  The Veteran's service treatment records documented his involvement in a motor vehicle accident in February 1988, specifically noting pain across his shoulder blades and upper back.  See Service Treatment Record dated February 26, 1988.  Thus, the Board finds the available documentation corroborates the Veteran's reports of in-service injuries to his neck and right shoulder.  Therefore, the second element of service connection is met.

The April 2013 VA examiner opined that the right shoulder and neck disabilities were less likely than not related to service.  She based this opinion on the period of time that had elapsed between the Veteran's separation from service and the diagnoses of his disabilities.  However, she failed to consider the Veteran's lay statements regarding the motor vehicle accident as the cause of his right shoulder disability, and relied solely on the period of time since separation from service, as well as the absence of the current diagnoses upon separation, as the basis for her negative opinion.  The examiner also failed to consider the Veteran's report of continuing pain and limitation of motion since separation.  Thus, the opinion has no probative value.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history.  See Dalton v. Peake, 21 Vet. App. 23 (2007).

Resolving all doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise and satisfactorily establishes that the claimed right shoulder and neck disabilities originated during the Veteran's active service.  

In reaching this decision, the Board notes that his lay statements consistently and credibly indicated that he has experienced neck and shoulder pain and limited motion as a result of a motor vehicle accident during service.  The Veteran's service treatment records, which documented the in-service motor vehicle accident in February 1988 and his complaints of shoulder and neck pain at that time, further corroborate his lay testimony.  Thus, the Veteran has credibly stated that the onset of his disabilities occurred during service and that his symptoms have continued since separation.  

Although the April 2013 VA examiner opined that the Veteran's right shoulder and neck disabilities were not caused or aggravated by his military service, the Board finds the testimony given by the Veteran regarding in-service occurrence and continuity of symptomatology, as well as the service treatment records, to be the most probative evidence in this instance.  As such, reasonable doubt is resolved in the Veteran's favor and the claim is granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal concerning the issue of entitlement to service connection for sickle cell anemia is dismissed.

The appeal concerning the issue of entitlement to service connection for diabetes is dismissed.

Entitlement to service connection for a right shoulder disability is granted.

Entitlement to service connection for a neck disability is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


